Williams, Ch. J.
A case under the same will and between the same parties, was before the court, at the last term; (ante, 1.) and the sales of personal property, made in consequence of that decree, being insufficient to pay the debts, the court of probate has ordered a sale of personal property spe*501cifically bequeathed. To this the appellant objects, because the factory estate ought first to be sold, under the will, to pay debts.
We have already decided, that the legacy to the appellant is a specific legacy; and such legacies are not to be taken for payment of debts, unless for want of a more appropriate fund.
The claim is here, that a fund is provided for that purpose; that the real estate is charged with the debts, in that clause of the will, by which he gives all the rest of his property, real and personal, not necessary or taken to pay his lawful debts, to Mrs. Cowdrey and her son. That these words, by fair implication, may constitute a charge of debts upon the real estate, cannot be doubted; but as the implication is founded upon the supposed intention of the testator, and as that intention is to be our guide, it may be rebutted, by other words in the same instrument. We must, therefore, compare the various parts of this will with each other, and collect, if we can, what we may fairly believe the testator intended.
In his first will, he directs that his debts shall be paid from the avails of his cotton goods, supposing there was about enough for that purpose. In an additional instrument, made the next day, he directs, that certain notes given for, and secured by bank stock, which constituted more than half his debts, should be paid, by his executor or administrator, “so far as may be consistently with my will.” All the rest of his property, real and personal, not necessary or taken to pay his lawful debts, he gives and disposes of to Mrs. Cowdrey and her son Loren. Were this all, the case would fall within the general rule, that where a charge is made on real estate, and then the remainder and residue of all the property given, the remainder-man must take, subject to the charge. But here is something more said about part of this remainder; “it being understood, that Mrs. Cowdrey shall have exclusively the dwelling-house where she now lives, so far as I am owner of the same; and after the death of the said Sarah, the factory estate shall be wholly the estate of said Loren and his heirs forever, if he have heirs of his body,” &c. Taken together, it reads, his debts are to be paid from his cottons, if, as he believes, they are enough. But as it may prove otherwise, certain of his debts are to be paid, not by the stock pledged *502to secure them, but by his executor or administrator, so far as may be consistently with his will; and the rest of his property, real and personal, not necessary to pay his lawful debts, he gives to Mrs. Cowdrey and her son, she to have the dwelling-house in which she lives exclusively, and after her death, the factory estate to be wholly her son’s and the heirs of his body. Can any one doubt, that by the language used, he intended Mrs. Cowdrey should have the dwelling-house in which she resided, as her own, independent of any lien? Is not this as manifest as that he intended Miss Brainerd should have the bank stock? Is it then consistent with his intention, as manifested in his will, that this house, or any part of it, should be sold to pay the stock debt? But the executor was to pay that debt, and from the real estate, if consistent with his will. But when he afterwards provided a home for Mrs. Cowdrey, could he have thought it consistent with this arrangement, that she might be turned out of it, to pay the bank debt? We ought not so to construe this will. But such a construction must be given as will quiet Mrs. Cowdrey in the enjoyment of this house, as well as Miss Brainerd in the use of this stock, thus giving weight to every clause of the will in relation to this subject.
It is true, that in the former case, upon the same will, it was said, that the clause in the will devising the factory estate to Loren, was not to enlarge the estate of the mother, but to direct how what the devisor understood would be received under the will, should be divided between them. We see nothing in that inconsistent with the idea now advanced, that we must look at every part of the will to gather the intent of the testator.
In the former case, the court do not discuss the question now made; but it is apparent, if the ground now taken had been then supposed to be tenable, the argument upon the question whether the machinery in the factory was liable to be taken as personal property, was entirely unnecessary, not to say frivolous; for if the factory itself could be taken to pay debts, the goods or machinery in it certainly could be.
We think, therefore, that upon the facts before us, the decree must be affirmed.
Hinman, J. was of the same opinion.